AO 93 lRev. | l/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

Case No. l " l¥{bU-g.('l w ’ 1

 

In the Matter of the Search of

(Bi'iejly describe the property to be searched
or identify the person by name and addres.r)

|n the Matter of the Use of a Ce||-Site Sirnu|aior to
|dehtify the Ce||ular Devices Used by Nester
Gutierrez-Gonza|ez

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

\,/\,z\,/\./\_/\_/

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the lV|idd|e District of North Carollna
(ideniifj) the person or describe the property to be Searched and give its iocation)i

 

Nester Gutierrez-Gonza|ez

I find that the affidavit(s), er any recorded testimony, establish probable cause to search and seize the person or property
described abOVe, and lilth SUCl'l Seal‘Ch Wlll reveal (ia'enri]j) the person or describe the property to be seizesin

a telephone or telephones used to conduct drug transactions (See Attachment A)

`YOU ARE COMMANDED to execute this warrant on or before AUQUSt 17, 2013 pier re exceed 14 deyi-)
l:| in the daytime 6:00 a.m. to 10:00 p.m. ilat any time in the day or night because good cause has been established

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the

person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Joe L. Webster

(Uni!eci' Stcrtes Magistraie Jirdge)

E{ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.

§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (eheek she appropriate box)

Ef for 39 days met m exceed 30) lJ until, the facts justifying, the later specific date of

 

 

 

 

Date and time issued: X[/B /! % 8 ~l'l'§ m f_\l/`c f l W

 

A _ __
U/ age melanie-w
City and state; Durham, NOrfh Carolina _ Joe L. ebster, Upited States Nlagistrate Judge

Prinred name and titie

Case 1:18-mi-00246-.]LW Document 3 Filed 01/24/19 Pacle 1 of 2

AO 93 (Rev. l 1/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
l`llg 9 'l 3-4-2018 @ 8:45 e-m

 

 

p-l F!T"(`i c11`l“'i p'\""r'nv anrza_'l`ng

 

lnventory niade hithe presence of:

 

Inventory of the property taken and name of any person(s) seized:

Requested Cellular tele

phone data related to Nester Gutierrez-Gonzales
was obtained.

 

Certification

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge

Date: Janllary 14, 2019 ®0`/& jL/k

. ' , . \
Executmg officer s Signatw‘e

SA David Webster, DEA

Prinien' name and title

 

 

 

Case 1:18-mi-00246-.]LW Document 3 Filed 01/24/19 Pacle 2 of 2

